Citation Nr: 1646142	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-21 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1971 to March 1974, October 1988 to April 1989, and May 1989 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

In October 2015, the Board remanded the Veteran's claims for service connection for further development.  A supplemental statement of the case was issued in March 2016, and the case has now been returned to the Board for further appellate action.

Recognizing that the issue previously before the Board was entitlement to service connection for CFS, based upon statements made by the Veteran, and the VA examiners, the Board has expanded the Veteran's claim, and incorporated a separate issue of entitlement to service connection for OSA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the prior Board remand, the Veteran's service treatment records reflect complaints of chronic fatigue.  See, e.g., February 1993 report (noting her complaint of chronic fatigue); April 1993 report (noting her complaint of tiredness since approximately November 1992).  In August 2011 correspondence, the Veteran conceded she was never deployed, but contended she was exposed to troops who had been deployed, appearing to contend she is entitled to the presumptive provisions pertaining to veterans who served in the Southwest Asia theater of operations during the Persian Gulf War provided under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Notwithstanding the Veteran's contentions, as there is no evidence the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the presumptive provisions are not applicable to her claim.  

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2015). 

The general difficulty in this case has been that when the Veteran has been examined for VA purposes in connection with the claim, (in 2008, and 2016), the examiners concluded the Veteran did not meet VA's definition for having chronic fatigue syndrome.  This was primarily because there are other disabilities that account for the complaints she attributes to chronic fatigue syndrome.  Without a diagnosis of chronic fatigue syndrome, it would be inappropriate to grant service connection benefits for it.  

The private evaluation reports the Veteran has submitted, (in 2015 and September 2016), while reflecting a diagnosis of chronic fatigue syndrome, do not seem to address the question of other disabilities that produce similar symptoms.  As such, it would appear inappropriate to render a decision on the basis of these report.  

The Board sought to reconcile this problem through its 2015 Remand, but the resulting examination in 2016, does not contain any acknowledgement of the prior reports sought to be reconciled, and likewise appears to contain its own internal inconsistency.  In that regard, in the body of the March 2016 VA examination report, the examiner identifies several symptoms as due to chronic fatigue syndrome, yet concludes the Veteran does not have chronic fatigue syndrome.  It would seem these both cannot be true, i.e., having symptoms due to chronic fatigue syndrome yet not having chronic fatigue syndrome.  In these circumstances it will be necessary to return the report to the provider for clarification as set out below.  

In addition to the forgoing, previously the focus of the analysis in the appeal appears to have been on the diagnosis, "chronic fatigue syndrome."  That focus may be too narrow for purposes of addressing the Veteran's disability.  Both the 2008 and 2016 VA examiners seem to have concluded the Veteran does not have chronic fatigue syndrome because she has other disabilities that would account for her symptoms.  In her conclusions, the 2016 VA examiner identifies what appears to be a partial listing of the disabilities accounting for the Veteran's symptoms, as she advises they are "disabilities such as depression and fibromyalgia." (Emphasis added.)  Elsewhere, in the report, however, she identifies other diagnosis that apparently could potentially account for the Veteran's complaints, obstructive sleep apnea among them.  

For his part, the 2008 VA examiner identified the disabilities accounting for the Veteran's symptoms as "ongoing sleep disturbance, which is a combination of anxiety and home activity as well as the obstructive sleep apnea syndrome."  Notably, the examiner indicated earlier in his report he believed the Veteran had been exhibiting symptoms of obstructive sleep apnea while on active duty.  If the Veteran's symptoms are attributable to obstructive sleep apnea that had its onset in service, it would seem consideration should be given to service connection for obstructive sleep apnea.  (See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)  noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.)  Since the most thorough consideration of the OSA service connection question would occur if  first addressed by the RO, the issue will be remanded as set out below.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should provide the veteran appropriate notice of the information and evidence necessary to establish service connection for obstructive sleep apnea.

2.  The RO should undertake any development indicated for the claim for service connection for obstructive sleep apnea.   

3.  The file should be returned to the person who conducted the March 2016 VA examination of the Veteran, if available, for an addendum to her report.  After noting consideration of the evidence of record, including the October 2008 VA examination that found the Veteran did not meet the criteria for chronic fatigue syndrome, and the May 2015 and the September 2016 chronic fatigue syndrome Disability Benefits Questionnaire's that found the Veteran did meet the criteria for chronic fatigue syndrome, the reviewer should clarify the entries in the March 2016 VA examination report that appear to acknowledge the Veteran has chronic fatigue syndrome, yet ultimately concludes she does not have that disability.  (See specifically entries under Section 2.a.; 2.b.; 3.a.; 3.b.;3.d.; and 3.e. of the Chronic Fatigue Syndrome Disability Benefits Questionnaire that appear to acknowledge the Veteran has Chronic Fatigue Syndrome; and Section 7 which ultimately concludes the Veteran does not have chronic fatigue syndrome).  

If it is necessary to examine the Veteran to obtain the clarification sought, that may be arranged.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation that should be explained.  

4.  After the requested development has been accomplished to the extent possible, the RO should re-adjudicate the claim for service connection for chronic fatigue syndrome, as well as service connection for obstructive sleep apnea.  If the decision does not satisfy the Veteran's claim, a supplemental statement of the case should be issued.  The Veteran and her representative should be given an appropriate period of time to respond, and the case returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


